Citation Nr: 0531846	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-40 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of shrapnel wound of the left bicep, 
Muscle Group VI, with retained foreign body and scar.

2.  Entitlement to an initial compensable rating for 
residuals of shrapnel wound to the scalp with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
St. Petersburg, Florida.  Service connection was established 
for the residuals of the veteran's left arm wound by an April 
2003 rating decision and the veteran voiced disagreement with 
the assigned disability rating in November 2003.  Service 
connection was established for the residuals of the scalp 
wound by a February 2004 rating decision and the veteran 
voiced disagreement with the assigned disability rating the 
following month.  In October 2004, a statement of the case 
(SOC) was issued and the veteran perfected his appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's disability of the left bicep, Muscle Group 
VI, is moderate and manifested by a retained fragment, 
complaints of aches and pain, a non-painful scar measuring 
two centimeters, and no associated limitation of function.

3.  The veteran's residuals of shrapnel wound to the scalp 
are manifested by a one centimeter linear scar that is 
nontender and has no characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of shrapnel wound of the left 
bicep, Muscle Group VI, with retained foreign body and scar 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56, 4.73, Code 5306 (2005).

2.  The criteria for an initial compensable rating for 
residuals of shrapnel wound to the scalp with scar are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim 

The veteran contends that the residuals of his World War II 
shrapnel injuries are not properly evaluated.  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2005).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Residuals Of Shrapnel Wound Of The Left Bicep

Historically, the veteran suffered a battle injury to the 
left arm.  Specifically, a penetrating wound by shell 
fragment, flak or shrapnel in July 1944.  After a delay, his 
wound was sutured closed at a field hospital and there was no 
nerve or artery involvement.  He was hospitalized for 14 
days.  Many years later, the veteran filed a claim for 
service connection for residuals of a shrapnel wound of the 
left bicep, which was granted in an April 2003 rating 
decision, and a noncompensable rating was assigned.  
Subsequently, a 10 percent disability rating was assigned for 
his residual muscle injury.  See February 2005 rating 
decision.

Muscle Group VI has as its function, extension of the elbow.  
The diagnostic criteria used to evaluate injuries to Muscle 
Group VI provides for a 40 percent evaluation for severe 
impairment of the dominant arm, a 30 percent evaluation for 
moderately severe impairment, a 10 percent evaluation for 
moderate impairment, and a noncompensable evaluation is 
assigned when there is evidence of only slight impairment.  
38 C.F.R. § 4.73, Diagnostic Code 5306 (2005).

38 C.F.R. Section 4.56 sets out the criteria for evaluating 
muscle disabilities. Specifically, a slight disability is a 
simple wound of muscle without debridement or infection.  
There must be objective findings of minimal scarring with no 
evidence of fascia defect, atrophy, or impaired tonus.  In 
order to be deemed "slight," there must be no impairment of 
function or metallic fragments retained in the muscle tissue.

Moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2005).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound, by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2005).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, impairment 
of coordination, or uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  The criteria of 38 C.F.R. § 4.56 are only 
guidelines for evaluating muscle injuries from gunshot wounds 
or other trauma, and the criteria are to be considered with 
all factors in the individual case.  See Robertson v. Brown, 
5 Vet. App. 70 (1993).

October 2002 VA treatment records indicate the veteran stated 
that he had had discomfort in his left arm for several years 
but denied any pain at that time.  October 2002 VA 
radiographic evidence reveals the veteran had a faint 
calcific-like density projecting about two centimeters to the 
lateral and anterior of the distal shaft of the humerous.  
The January 2004 VA examination report reflects that the 
veteran again complained of aches and pains in the left arm 
during moist and cold weather that would occasionally awaken 
him (on an infrequent basis).  The report indicates that 
examination revealed no limitation of function of the left 
arm as a residual of the veteran's left arm shrapnel injury.

As previously indicated, the veteran was treated in service 
with delayed closure by sutures of his left arm wound.  The 
evidence shows a retained fragment in the arm.  The veteran 
currently complains of aches and pains during cold and moist 
weather while the objective evidence of record shows a 
residual scar and no limitation of function.  The evidence 
does not show and the veteran does not argue a moderate loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles.  Nor does the medical evidence show or the 
veteran argue a moderate loss of strength and endurance 
compared with the sound side demonstrating positive evidence 
of impairment.  As such, the evidence does not reveal 
objective findings which more closely approximate a 
moderately severe muscle injury such that higher disability 
rating is warranted.  See 38 C.F.R. §§ 4.7, 4.56, 4.73, Code 
5306 (2005).  Moreover, as the evidence does not approximate 
the criteria for a disability rating in excess of 10 percent 
at any point during the pendency of this appeal, a staged 
rating is not warranted.

The Board has considered whether the veteran is entitled to a 
separate disability rating for his residual scar.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Scars must be 
considered separately).  In this regard, the Board notes that 
the evaluation of the same manifestation of a disability 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2005).  Disabilities from certain injuries, to include the 
muscles, overlap to a great extent such that special rules 
are included in the appropriate bodily system for their 
evaluation.  Id.  A 10 percent disability rating is assigned 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).  Here, the 
January 2004 VA examination report reflects that the veteran 
had a lesion of the left arm that measured about two 
centimeters in length which was not thick and had no raised 
borders.  There was no limitation of motion associated with 
the scar.  As such, a separate rating for the veteran's 
residual scar is not warranted at any point during the 
pendency of this appeal.

In short, the preponderance of the evidence is against a 
disability rating excess of 10 percent for residuals of 
shrapnel wound of the left bicep, Muscle Group VI, with 
retained foreign body and scar.  The Board notes that when 
the preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
medical evidence reveals that the veteran complains of pain 
that awakens him on an infrequent basis, the veteran's 
disability picture does not present manifestations that could 
be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).

Residuals Of Shrapnel Wound To The Scalp

The evidence shows that in July 1944 the veteran was also 
treated for a penetrating wound to the scalp that, after 
delay, was closed with sutures.  The evidence also shows 
there was no nerve or artery involvement and the veteran 
currently denies any associated headaches or lasting 
symptoms.  See January 2004 VA examination report.   Service 
connection was established for the residual scar by a 
February 2004 rating decision.

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: scar 5 or more inches (13 or 
more cm.) in length; scar at least one-quarter inch (0.6 cm.) 
wide at widest part;  surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id. at Note 1 (2005).

The January 2004 VA examination report reflects that the 
veteran had a one centimeter linear scar that was without 
tenderness or keloid.  There was no palpable deformity.  As 
the evidence fails to reveal a scar with any characteristic 
of disfigurement and that is only one centimeter and linear, 
the weight of the evidence is against a compensable rating 
for the veteran's service-connected residuals of shrapnel 
wound of the scalp.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001).  Moreover, as the evidence does not 
approximate the criteria for a compensable rating at any 
point during the pendency of this appeal, a staged rating is 
not warranted.  Finally, the veteran's disability picture 
does not present manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take it outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, the Board finds that the disability at 
issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).

Veterans Claims Assistance

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must be provided prior to the 
adjudication appealed, and must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. 

The veteran was informed by letter in November 2004 of the 
evidence necessary to substantiate his increased rating 
claims, the evidence he was expected to provide, and the 
evidence VA would seek.  The November 2004 letter 
specifically requested the veteran to send to VA any evidence 
in his possession that pertained to his claim.  Therefore, 
the Board considers the notice requirements met for the 
issues decided herein.  With respect to the timing of the 
notice, the Board finds that any defect with respect to the 
timing was harmless error.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  It is 
clear from the veteran's active role in the adjudication of 
his claim that he understood the evidence needed to 
substantiate his increased rating claims and his and VA's 
roles in the claims process.  See also January 2003 and 
November 2004 correspondence.  Under these circumstances, the 
Board is satisfied that any error in the timing of the notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).   The veteran was afforded a VA examination in 
connection with his increased rating claims and the resulting 
report has been obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  He identified VA treatment in connection with his 
claims and his VA medical records are also of record.  As the 
veteran has not identified or properly authorized the request 
of any other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).


ORDER

An initial disability rating in excess of 10 percent for 
residuals of shrapnel wound of the left bicep, Muscle Group 
VI, with retained foreign body and scar is denied.

An initial compensable rating for residuals of shrapnel wound 
to the scalp with scar is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


